 280DECISIONSOF NATIONALLABOR RELATIONS BOARDRingsby Truck Lines, Incorporated and United Buck-ingham Freight Line Inc., d/b/a Ringsby-UnitedandInternationalBrotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of Ameri-ca,Local No. 307,Petitioner.Case 27-RC-4689June10, 1974DECISION AND DIRECTION OFELECTIONBY CHAIRMAN MILLER AND MEMBERSFANNING AND PENELLOUpon a petition duly filed on December 27, 1973,under Section 9(c) of the National Labor RelationsAct, as amended, a hearing was held at Cheyenne,Wyoming, on January 24, 1974, before Merrell M.McLaughlin,, Hearing Officer.' Following the hear-ing and pursuant to Section 102.67 of the NationalLabor Relations Board Rules and Regulations andStatements of Procedure, Series 8, as amended, andby direction of the Regional Director for Region 27,thiscasewas transferred to the National LaborRelations Board for decision.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has reviewed the Hearing Officer'srulingsmade at the hearing and finds that they arefree from prejudicial error. They are hereby affirmed.Upon the entire record in this case,2 the Boardfinds:1.The Employer is Ringsby Truck Lines, Inc., aNebraska corporation, andUnited BuckinghamFreightLine, Inc., a South Dakota corporation,jointlydoing business as Ringsby-United.TheEmployer is engaged in the transcontinental trans-portation of commercial freight and annually re-ceives revenues in excess of $80,000,000 from suchinterstate transportation of goods.The parties stipulated, and we find, that theEmployer is engaged in commerce within themeaning of the Act. We further find that it willeffectuate the purposes of the Act to assert jurisdic-tion herein.2.The labor organizations involved claim torepresent certain employees of the Employer.3.A question affecting commerce exists concern-IThe International Association of Machinistsand Aerospace Workers,AFL-CIO,intervened on the basis of its contractwith the Employer.2Pursuant to motionsmade byboth Petitioner and Intervenor, whichthe Employer did not oppose,the Boardherebytakes official notice of therecords in Cases27-RC-4453, 27-CA-3543, and 27-RC-4329, involving thesame parties as here, and has consideredthem inreaching its decision in thiscase.3Petitioner indicated at the hearing in Case27-RC-4453 thatitwoulding the representation of certain employees of theEmployer within the meaning of Section 9(c)(1) andSection 2(6) and (7) of the Act.BothPetitionerand Intervenor have currentcollective-bargaining agreements with the Employer.(The bargaining history of the parties is discussedbelow.) Intervenor contends that the approximatelyseven mechanics at the Employer's recently expand-ed operations at Cheyenne, Wyoming, constitute anaccretion to its contractual unit, and that conse-quently its outstanding contract is a bar to thepresent petition. Petitioner's position appears to bethat the Cheyenne mechanics are not an accretion tothe Intervenor's contractual unit, that they constitutean appropriate unit by themselves,3 and that theemployees should be allowed to select their collec-tive-bargaining representative through a Board-con-ducted election. The Employer's position on theappropriateness of the petitioned-for unit is unclearfrom the record.Since 1962, Intervenor has negotiated successivecontracts with the Western Empire Operators Associ-ation, of which the Employer is a member, covering aunit of mechanics in 11 western States includingColorado andWyoming.4Until the Employerexpanded the Cheyenne terminal in 1972, the onlymechanics the Employer had in the 11-state areacovered by the agreement were located at a facilitythe Employer operated at Denver, Colorado. Interve-nor's contract contains an accretion clause, provid-ing, in relevant part, that the contract applies to "allaccretions to the bargaining unit, including, but notlimited to, newly established or acquired shops, andthe consolidation of shops in the geographical areaare covered by this Agreement."Petitioner has also had successive collective-bar-gaining agreements with the Employer in the same11-statearea,coveringover-the-roadand localdrivers, automotive shop service and parts employ-ees,dockhands, and hostlers. Sister locals of thePetitioner also represent some mechanics of thisEmployer outside the 11-state area, at such places asRapid City, South Dakota; Sioux City, Iowa; and theOmaha/Lincoln area of Nebraska. Petitioner doesnot contend that the mechanics at Cheyenne are anaccretion to any of its contractual units.Prior to 1971, the Employer had approximately 200to 250 drivers operating out of Denver as "sleeper-teams" with 2 men working together, and approxi-be willing to represent the mechanics in a unitwhich included theautomotive shop service employees at Cheyenne.4Theagreement specifically excludes mechanics who arerepresented byother unions or who have not designated a local of the Intervenor as theirrepresentative,and the recordshows that there are at least some mechanicsin the 11-state area-albeit,none employedby this Employer-who are forthose reasons not coveredby theagreement.211NLRB No. 33 RINGSBY-UNITED281mately 45 mechanics servicing their equipment whowerecovered by the Intervenor's contract. However,in January of that year, the Employer converted itsDenverterminal,toa one-man operation andredomiciled all but 36 of the drivers to otherlocationsthroughout its nationwide system, includ-ing Albuquerque, New Mexico; Rawlins, Wyoming;Lincoln,Nebraska; and Salt Lake City, Utah.5 Atthe same time,theEmployer began laying offmechanicsin Denver.In January 1972, the Employer decided to expanditsCheyenne,Wyoming, terminal into a centraltranscontinentalbreak-bulk facility.Consequently,inApril of that year, the Employer implementedanother change of operations. It was during thischange of operations that Ringsby Truck Lines, Inc.,combined its road operations with United-Bucking-ham Freight Lines, Inc., to become Ringsby-United.The Employeragainredomiciled drivers. It closeddown entirely 2 terminals, reduced its Denverterminal from36 to 4 drivers, laid off at least another15mechanics,and assignedadditional drivers tosome of its other terminals,increasingsubstantiallythose assignedtoCheyennes At Cheyenne, theEmployer hired two mechanics and began construc-tionof a large maintenancebuilding designed tomaintainand repair the equipment being transferredin fromother terminals.By early 1973, the maintenance building had beencompleted and the Employer placed into effect yetanother change in operations which resultedin stillmore driversbeing assignedto the Cheyenneterminal fromother locations.?Meanwhile, theEmployer continued to increase its complement ofmechanicsand automotive shop service employees,so that by thetimeof the hearing in this case, theEmployer had 7 mechanics 8 and 30 to 35 automotiveshop service employees at Cheyenne .9 The recordshows that the repair work being performed by themechanicsoriginated from such places as Albuquer-que,New Mexico; Sioux City, Iowa; Rapid City,North Dakota; Des Moines, Iowa, as well as fromDenver.10 Prior to the expansion of the Cheyenneterminal,major repair work was being performed atDenver and Rapid City, but after implementation ofthe various changes in operations, only routineSThe Employer's senior vice president for industrial relations,J. FrancisTrimmer,testified that none of the drivers were transferred to Cheyenneduring the 1971 change of operations.9 Trimmer testified that prior to the April 1972 change of operations, ithad 36 tractor units in Denver, 25 in KansasCity,15 in Albuquerque, 60 inRapid City.From these terminals,26 units were transferred to Cheyenne(The record does not indicate how many units came from each location.)ITrimmer testified that 4 of the tractor units came from Denver,38 fromSioux City,and 51 from Rapid City.8Trimmer testified that none of the mechanics came from its Denverterminal(which by this time had only one mechanic on active status), butthat two had previously worked for the Employer at other terminals outsidemaintenance was being performed at these locationswhile the bulk of major. repairs was performed inCheyenne.As noted above, in February 1972, even before itbegan construction of its maintenance building atCheyenne, the Employer hired two mechanics toperform some of the repair work that wouldeventually be performed in the new building.11Shortly thereafter, the Petitioner requested that theEmployer recognize it as representative of theseemployees. The Employer agreed and a tentativecontractwas signed and submitted to the JointTeamster-Employer Operational Change Committeefor approval. However, on April 25, the Intervenorfiledan unfair labor practice charge against theEmployer in Case 27-CA-3543, charging it withviolations of Section 8(a)(5) and 8(a)(2) of the Act.The Regional Director refused to issue a complainton the 8(a)(5) charge, and eventually approved asettlement of the 8(a)(2) charge, which required theEmployer, among other things, to withdraw recogni-tion of the Petitioner, and reimburse the employeesfor the amount of the dues paid by them. Intervenorappealed the Regional Director's dismissal of the8(a)(5) charge to the General Counsel's Office ofAppeals. That office, however, upheld the RegionalDirector's dismissal.At the same time that the parties were contestingthe 8(a)(2) and (5) charges, as described above,Intervenor was also proceeding through its contrac-tual avenues. It first took its accretion contention tothe Teamster-Machinists Joint Automotive Commit-tee,which is responsible for interpreting a "no-raid"agreement between the two organizations. A meetingof that committee was held on March 22, 1972. Theminutes of that meeting indicate that the committeewas in agreement with Intervenor's assertion that theCheyenne facility was within the jurisdiction of theIntervenor.Thereafter,Intervenorpresented its accretioncontention to the Colorado Board of Adjustment.That forum is responsible for interpreting theagreement between the Intervenor and the WesternEmpire Operators Association for the States ofColorado and Wyoming, and is composed of threeunion representatives and three association repre-the 11-state area covered by Intervenor's contract.He further testified thathe did not think that the number of mechanics employed at Cheyennewould substantially increase in the immediate future.9The Employerand Petitioner agreed that these automotiveshopserviceemployees were an accretion to Petitioner's unit, and applied the contract tothem.The dateof the Employer's recognition was not indicated in therecord.10The recorddoes not indicate how much or what percentage of theequipment eventually transferredtoCheyenneoriginated fromDenver.11Prior to 1972, some of the mechanics'work had been subcontractedout to local repair shops in the Cheyenne area. 282DECISIONSOF NATIONALLABOR RELATIONS BOARDsentatives. In an undated decision, the ColoradoBoard of Adjustment unanimously found the Em-ployer to have violated the accretion provision of thecontract, concluding that the Cheyenne maintenanceshop was within the jurisdiction of the Intervenorand subject to its agreement with the Association.12Finally, it appears that Intervenor also filed anaction in Federal district court in Denver, Colorado,under Section 301 of the Act for specific perform-ance of its contract with the Employer and of thedecision issued by the Colorado Board of Adjust-ment interpreting that contract. The record does notindicate the current status of that proceeding.With regard to the terms and conditions ofemployment of the Cheyenne mechanics, the recordestablishes that all seven mechanics work in the newmaintenanceshop, where they perform major repairwork using the skills of a journeyman mechanic.Working in the same building with the mechanicsare: 30 to 35 automotive service shop employees,who perform routine maintenance work such aschanging tires and lubricating the equipment; 2 partsmen who work in a separate room where theymaintain the inventory of parts which they supply tothe mechanics and automotive shop service employ-ees; aplant clerical and an administrative employeein a separate office; and 5 foremen and the shopsuperintendentwho supervise the work of allemployees in the shop.As noted above, Petitioner represents all of theautomotive shop service and parts employees at theEmployer's Cheyenne facility. In fact, it appears thatPetitioner represents all the employees at thatlocation except the mechanics petitioned for here,and the office clericals who are currently representedby another union. Intervenor appears to contendthat, as a result of the Employer's transfer of drivers,equipment, and repair machinery from Denver toCheyenne, the Cheyenne mechanics are performingsomeof the same work, and using the same tools, onsome of the same equipment that had previouslybeen performed by the mechanics it represented inDenver; that its contract with the Employer clearlycovers mechanics at the Cheyenne location;13 and,that therefore, the Board should find that theseemployees are an accretion to the Intervenor's12 It also indicated,however, that it would"continueto hold jurisdic-tion" since the issue was at that time still underconsideration by theGeneral Counsel's officein Case 27-CA-3543.13 Intervenor appearsadditionallyto contend that the Board shoulddefer to the arbitration award issuedby the ColoradoBoardof Adjustment,finding the Cheyenne mechanics to be an accretionto Intervenor's contract.However, the Board has not made ita practice to defer to arbitrationawardswhich purport to deciderepresentation issues-asopposed toquestions of contractinterpretation-especiallywhere,as here,not all thepartieswere boundby the arbitrator'sawardor participated in thearbitration proceeding.Warm Springs Lumber Co., Inc.,181NLRB 600;CrownCork & Seal Company, Inc.,203 NLRB No. 29.contractual unit, and that its outstanding contractwith the Employer is a bar to the present petition.In determining whether a new group of employeesconstitutes an accretion to an existing contractualunit, the Board has traditionally looked to factorsindicativeofwhether the new employees couldconstitute an appropriate unit by themselves, orcould only be properly represented in the contractualunit.Iftheemployees sought to be accretedconstitute an appropriate unit by themselves, it is theBoard's practice to find no accretion and to allow theemployees affected the opportunity to choose theircollective-bargainingrepresentativethroughaBoard-conducted election.14From a review of the facts set forth above, weconclude that the Cheyenne mechanics do notconstitute an accretion to Intervenor's contractualunit. In so finding, we rely on the following: (1) Theabsence of evidence in the record of any similarity ofterms and conditions of employment, transfer orinterchange, or even of any contact between theEmployer'smechanicswithin the 11-state areacovered by Intervenor's contract, (2) Denver is thenearest location of mechanics represented by In-tervenor and is over 100 miles distant from Chey-enne, and (3) there is no evidence that separaterepresentation would be disruptive of existing bar-gaining relationships, especially since the recordshows that some mechanics at other locations of theEmployer outside the 11-state contract area, andmechanics employed by other employers within the11-state area, are represented by other unions or arenot represented.We recognize that the skills and functions of theCheyenne mechanics are similar to those of theemployees covered in Intervenor's contractual unit,and that some of the work and equipment of theCheyenne mechanics originated from the Denverlocation represented by Intervenor-and that thesefactorsarguably favor a finding of accretion.However, as to the former, beyond the bare fact thatthe work is similar, there is no evidence on the recordof any community of interest between the Cheyennemechanics and those in the contractual unit. As tothe latter, the recordmakes it clear that theEmployer's relocation of drivers and work to14Asthe Board said inMelbetJewelry Co., Inc., and I.D.S.OrchardPark, Inc.,180 NLRB107 at 110:Undercertain circumstances,we might have found an overall unitappropriate,and thereupon given all theemployeesin the three storesan equalvoicein determining their bargaining representative.We willnot,however, under the guise of accretion,compel a group ofemployees,who may constitute a separateappropriate unit, to beincluded in an overall unit without allowing those employees theopportunity of expressing their preference in a secretelection or bysome other evidence thattheywish to authorize the Union to representthem. RINGSBY-UNITED283Cheyenne was not merely a transfer of unit workfrom one location to another location in the unit.Instead, the record establishes that the Employermade a basic change in the organization of itsoperations for economic reasons which resulted indrivers being redomiciled to several locations withinand without the 11-state area covered by Intervenor'scontract.Thus, while some of the repair work atCheyenne could be said to have originated fromDenver, the record established that a substantialamount also originated from other locations, such asRapid City, North Dakota (where the mechanics arerepresented by the Petitioner), which are outside the11-state area covered by Intervenor's agreement.Under all of the circumstances, therefore,weconclude that there is not present here sufficientjustification for finding these employees to be anaccretion to Intervenor's contractual unit, therebyimposing representation on these employees not oftheir own choosing.15Turning next to the appropriateness of the unitpetitioned for here, we find the Cheyenne mechanicsdo share considerable interests with the automotiveshop service and parts employees represented byPetitioner.Thus, they work in the same building,have common supervision, and use the same partsroom. Further, the record shows that on occasionthey assist each other in performing their respectivework.Finally, the very nature of their work isrelated, the only difference being that the automotiveshop service employees perform less complex mainte-nance-type work than that performed by the me-chanics.Consequently, and because the mechanicsare the only unrepresented shop employees at theEmployer'smaintenance facility in Cheyenne, andtheirworkissimilarinnature to that of theautomotive shop service and parts employees pres-ently represented by Petitioner, we find the mechan-icsconstitute an appropriate residual unit to theautomotive shop service and parts employees atCheyenne.164.Based upon the foregoing and the entire recordherein we find that the following employees of theEmployer may constitute a unit appropriate for thepurposes of collective bargaining within the meaningof Section 9(b) of the Act: All mechanics employedby Ringsby-United at its Cheyenne, Wyoming, shop,excluding all other employees and supervisors withinthe meaning of the Act.If a majority of the employees in the voting groupcast their ballots for the Petitioner, they will be takento have indicated their desire to be included in theexistingmultiemployer unit covered by the WesternStates Automotive Supplement to the Master FreightAgreement, and the Regional Director is instructedto issue a certification to this effect. In the event thatamajority of the valid ballots are cast for theIntervenor,17 the employees will be deemed to haveindicated their desire to be represented by theInternational Association of Machinists andAero-space Workers,AFL-CIO, in a separate, single-location, unit, and the Regional Director shall thenissue a certification to that effect. If the majority ofthe employees in the voting group cast their ballotsfor neither of the above-named labor organizations,they will be taken to have indicated their desire toremain unrepresented, and the Regional Directorshall issue a Certification of Results of Election.[DirectionofElectionandExcelsiorfootnoteomitted from publication.]15Pilot Freight Carriers,Inc.,208 NLRB No. 138.Election the Intervenor in writing to the Regional Director requests leave to16The Halle Brothers Company,193 NLRB 993.withdraw from the ballot, the Regional Director is authorized to grant such17 If within 5 days after the issuance of this Decision and Direction ofrequest and revise the ballot accordingly.